        Case 1:18-cv-05053-LAK Document 239 Filed 10/12/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF                      MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                        18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to: All Cases.




        PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF ITS
   MOTION FOR ISSUANCE OF REQUESTS FOR INTERNATIONAL JUDICIAL
       ASSISTANCE TO OBTAIN EVIDENCE (LETTERS ROGATORY)




                                            HUGHES HUBBARD & REED LLP
                                            William R. Maguire
                                            Marc A. Weinstein
                                            Neil J. Oxford
                                            Dustin P. Smith
                                            One Battery Park Plaza
                                            New York, New York 10004
                                            (212) 837-6000

                                            Counsel for Plaintiff Skatteforvaltningen
                                            (Customs and Tax Administration of the
                                            Kingdom of Denmark)
             Case 1:18-cv-05053-LAK Document 239 Filed 10/12/20 Page 2 of 9




                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

Cases

Blagman v. Apple, Inc., No. 12 Civ. 5453 (ALC)(JCF), 2014 WL 1285496
   (S.D.N.Y. Mar. 31, 2014) ...................................................................................................... 3

Chen-Oster v. Goldman, Sachs & Co., 293 F.R.D. 557 (S.D.N.Y. 2013) ..................................... 3

Elliott Assocs. v. Republic of Peru, No. 96 CIV. 7916 (RWS), 1997 WL 436493
    (S.D.N.Y. Aug. 1, 1997) ........................................................................................................ 4

Joseph v. Gnutti Carlo S.p.A., No. 15-cv-8910 (AJN), 2016 WL 4083433
   (S.D.N.Y. July 25, 2016) ....................................................................................................... 3

Lantheus Medical Imaging, Inc. v. Zurich American Ins. Co., 841 F. Supp. 2d 769
   (S.D.N.Y. 2012) ................................................................................................................ 3, 4

In re Optimal U.S. Litig., 837 F. Supp. 2d 244 (S.D.N.Y. 2011) .................................................. 4

Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. of
   Iowa, 482 U.S. 522, 107 S. Ct. 2542 (1987)........................................................................... 4

Statutes and Rules

28 U.S.C. § 1781(b)(2) ................................................................................................................ 3

Fed. R. Civ. P. 26 ........................................................................................................................ 3

Fed. R. Civ. P. 28(b)(1)(B) .......................................................................................................... 3




                                                                     i
         Case 1:18-cv-05053-LAK Document 239 Filed 10/12/20 Page 3 of 9




               Plaintiff Skatteforvaltningen (“SKAT”), the Customs and Tax Administration of

the Kingdom of Denmark, respectfully submits this memorandum of law in support of its motion

(the “Motion”) for the issuance of letters of request to obtain documents from a party in

Switzerland and a party in France pursuant to the Convention of 18 March 1970 on the Taking of

Evidence Abroad in Civil or Commercial Matters (“Hague Evidence Convention”). Proposed

letters rogatory are attached as Exhibit 1 and Exhibit 2 to the Declaration of Neil J. Oxford, dated

October 12, 2020 (“Oxford Decl.”).

                                PRELIMINARY STATEMENT

               SKAT seeks to recover some of the over $2.1 billion that Defendants—United

States pension plans (the “Plans”) and related entities and individuals—deceived it into paying

based on fraudulent claims for refunds of dividend withholding tax. Specifically, Defendants

submitted to SKAT fraudulent dividend withholding tax refund claim applications, which falsely

claimed that the Plans owned shares in Danish companies listed on the OMX Copenhagen 20

Index (“Danish Securities”). These applications are alleged to have been fraudulent because the

Plans did not actually own the shares of Danish Securities that they claimed to own, did not earn

the dividends they claimed to have earned, and were not entitled to the tax refunds they claimed.

By submitting these claims, Defendants were able to receive refunds on dividend withholding tax

to which they were not entitled.

       A central issue in these cases is therefore whether the Plans owned any of the Danish

Securities that served as the basis for their dividend withholding tax refund claims. Each Plan

submitted to SKAT a “credit advice,” “income advice,” “tax voucher,” or similar document (a

“Credit Advice”) created by a custodian (“Custodian”) that purported to show the claimant’s

ownership of Danish Securities. The Custodians purported to hold the Danish Securities

reflected on the Credit Advices only in their custody accounts with other credit institutions (the
         Case 1:18-cv-05053-LAK Document 239 Filed 10/12/20 Page 4 of 9




“Sub-Custodians”). Solo Capital Partners LLP (“Solo Capital”) and three other Custodians

controlled by Sanjay Shah issued Credit Advices for 154 of the Plans and advised the United

Kingdom’s Financial Conduct Authority, by letter dated March 11, 2016, that Société Générale

SA (“Société Générale”) served as their sole Sub-Custodian from January 1, 2014 through

August 24, 2015. Solo Capital and the three other Custodians also advised the Authority that

they had received no dividends on Danish securities during this period. Custodian ED&F Man

Capital Markets Ltd. (“ED&F”) similarly claims that BNP Paribas S.A. (“BNP”) served as its

Sub-Custodian that held Danish Securities ultimately on behalf of Defendants in this MDL. (See

Oxford Decl. Ex. 4 at 4.)

               SKAT now seeks the assistance of this Court in issuing letters rogatory seeking

documentary evidence from Société Générale and BNP. Specifically, SKAT seeks from both

banks, with respect to the Defendants and the Custodians they used: a list of their cash and

securities accounts; account statements for their cash and securities accounts; account opening

documentation; trading records; SWIFT messages; and agreements and related documentation.

This information will be relevant to the issue of whether the Plans were the actual holders of the

Danish Securities that Defendants asserted as the basis of their claims for dividend withholding

tax refunds.

               Société Générale and BNP are not a party to this lawsuit, are citizens of another

country, and are not otherwise subject to the jurisdiction of this Court. Thus, it is appropriate for

SKAT to seek to obtain evidence under the Hague Evidence Convention. SKAT contacted lead

counsel for the Defendants to inform them of the relief sought herein, and has received no

objections to this Motion from Defendants as it relates to Société Générale. With respect to

BNP, while ED&F has stated that it does not object to the issuance of a letter rogatory, it refused



                                                  2
         Case 1:18-cv-05053-LAK Document 239 Filed 10/12/20 Page 5 of 9




to agree to consent to BNP’s disclosure of its information to the extent such consent is necessary

under French law. As such, on September 21, 2020, SKAT moved [ECF No. 454] to compel

ED&F’s consent to BNP’s disclosure of its information relevant to the parties’ claims and

defenses in this MDL. The BNP letter rogatory attached as Exhibit 2 to the Oxford Declaration

includes the consent that SKAT’s pending motion seeks to compel ED&F to provide.

               Through this Motion, SKAT respectfully requests that the Court issue letters

rogatory to the courts of Switzerland and France in order to allow it to obtain evidence from

Société Générale and BNP, which will evidence the Defendants’ fraudulent scheme.

                                      LEGAL STANDARD

               Letters rogatory are the means by which a court in one country can formally

request that a court in another country lend its judicial assistance in obtaining evidence or

performing some other judicial act. Lantheus Medical Imaging, Inc. v. Zurich American Ins.

Co., 841 F. Supp. 2d 769, 775-76 (S.D.N.Y. 2012). Rule 28(b)(1)(B) of the Federal Rules of

Civil Procedure and 28 U.S.C. § 1781(b)(2) authorize federal courts to issue letters rogatory that

enable a U.S. litigant to obtain non-party evidence from a foreign entity. Letters can be sent

directly from this Court without transmittal by the State Department. 28 U.S.C. § 1781(b)(2).

               In considering an application for issuance of letters rogatory, United States courts

apply the discovery principles embodied by Rule 26. The party seeking discovery bears the

burden of demonstrating that the evidence sought is relevant. Blagman v. Apple, Inc., No. 12

Civ. 5453 (ALC)(JCF), 2014 WL 1285496, at *4 (S.D.N.Y. Mar. 31, 2014). “While not

‘unlimited, relevance, for purposes of discovery, is an extremely broad concept.’” Joseph v.

Gnutti Carlo S.p.A., No. 15-cv-8910 (AJN), 2016 WL 4083433, at *1 (S.D.N.Y. July 25, 2016)

(quoting Chen-Oster v. Goldman, Sachs & Co., 293 F.R.D. 557, 561 (S.D.N.Y. 2013)). Once

relevance is shown, the burden shifts to the party opposing discovery to show that the discovery

                                                 3
         Case 1:18-cv-05053-LAK Document 239 Filed 10/12/20 Page 6 of 9




is improper. Id.; see, e.g., Memo Endorsement, In re Customs and Tax Administration of the

Kingdom of Denmark (SKAT) Tax Refund Scheme Litigation, No. 18-md-2865-LAK, ECF No.

251 (Jan. 22, 2020) (granting issuance of letter of request to judicial authority in Denmark).

                                           ARGUMENT

I.     LETTERS ROGATORY ARE THE PROPER DISCOVERY DEVICE.

                 The United States, Switzerland and France are all signatories to the Hague

Evidence Convention. Hague Evidence Convention Status Table, HCCH (Mar. 1, 2019),

https://www.hcch.net/en/instruments/conventions/status-table/?cid=82. SKAT seeks evidence

from Société Générale, an entity located in Switzerland, and BNP, an entity located in France, to

support its claims against the Defendants in these actions.

                 Recourse to the Hague Evidence Convention is “available whenever [it] will

facilitate the gathering of evidence by the means authorized in the Convention.” Societe

Nationale Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522, 541,

107 S. Ct. 2542, 2554 (1987). Letters rogatory are appropriately used to obtain evidence from

witnesses who cannot be compelled to appear in a United States court. See In re Optimal U.S.

Litig., 837 F. Supp. 2d 244, 259 (S.D.N.Y. 2011). Where, as here, the witnesses are not a party

to the lawsuit and are not otherwise subject to the jurisdiction of the U.S. court, it is appropriate

to turn to the Hague Evidence Convention. Elliott Assocs. v. Republic of Peru, Nos. 96 CIV.

7917 (RWS), 96 CIV. 7916 (RWS), 1997 WL 436493, at *2 (S.D.N.Y. Aug. 1, 1997); Lantheus,

841 F. Supp. 2d at 782 (“parties seek, and U.S. courts will usually issue, letters rogatory where

the court otherwise lacks jurisdiction to compel discovery”). “The party opposing the issuance

of a letter of request must show some good reason to deny the application.” Elliott, 1997 WL

436493, at *2.



                                                  4
         Case 1:18-cv-05053-LAK Document 239 Filed 10/12/20 Page 7 of 9




II.    SKAT’S REQUESTS ARE RELEVANT TO THE CLAIMS IN THIS ACTION.

               SKAT seeks documents from Société Générale and BNP, the banks through

which Custodians claimed they held Danish Securities. The issue of whether the Custodians

held Danish Securities on behalf of the Plans is a central issue in these proceedings. SKAT

alleges that the applications for dividend withholding tax refunds “were fraudulent because the

claimants did not own the shares that they claimed to own, they did not earn the dividends they

claimed to have earned, and they were not entitled to the tax refunds they claimed.” (See, e.g.,

Oxford Decl. Ex. 1 at 4, Ex. 2 at 4.) Accordingly, the documents that SKAT seeks from Société

Générale and BNP, including account opening documentation, account statements, trading

records, SWIFT messages, and agreements and related documentation, will establish whether

Société Générale and BNP held Danish Securities for the Custodians, and by extension the Plans,

in an amount sufficient to support the Plans’ dividend withholding tax refund claims (or at all),

and are therefore directly relevant.

               SKAT has identified documents among those seized from Elysium Global

(Dubai) Limited and Elysium Properties Limited in SKAT’s action pending before the Dubai

International Financial Center Courts indicating that Solo Capital and three other Custodians

owned by Sanjay Shah, Old Park Lane Capital PLC, Telesto Markets LLP, and West Point

Derivatives Ltd., all claimed that Société Générale served, for a period of time, as their sole Sub-

Custodian for Danish shares. The Elysium documents also evidence that these Custodians did

not in fact hold any Danish shares, contrary to Credit Advices they issued to support reclaims to

SKAT. A letter, dated March 11, 2016, from Solo Capital’s former counsel, Reed Smith LLP, in

response to an inquiry from the United Kingdom’s Financial Conduct Authority states that from

January 1, 2014 to August 24, 2015, “Societe General SA, Zurich Branch was the only sub-

custodian used by [Solo Capital, Old Park Lane Capital PLC, Telesto Markets LLP, and West

                                                 5
           Case 1:18-cv-05053-LAK Document 239 Filed 10/12/20 Page 8 of 9




Point Derivatives Ltd]” and that those Custodians “did not receive dividends on Danish

securities in cash.” (Oxford Decl. Ex. 3.)1 Stock reconciliation reports accompanying the Reed

Smith letter suggest that none of the Custodians in question ever held or received dividends on

Danish Securities. (Oxford Decl. Ex. 3.) In light of this evidence, it is likely that Société

Générale is in possession of documents that are highly relevant to the question of whether the

Custodians ever held Danish Securities.

                  Given that counsel for four major Custodians claimed that Société Générale was

the only sub-custodian used by the Custodians for almost two years, the information sought from

Société Générale through the letters rogatory will evidence whether the Plans’ representations

that they owned the Danish Securities were true or false.

                  Similarly, ED&F has indicated that BNP served as its Sub-Custodian, and held

Danish shares on behalf of ED&F and the Plans. Specifically, ED&F’s counsel confirmed in a

letter to SKAT’s counsel that BNP served as a Sub-Custodian for ED&F, and that ED&F asserts

that BNP held Danish Securities for ED&F. (Oxford Decl. Ex. 4 at 4.) It is thus likely that BNP

is in possession of documents relevant to determining whether the Plans’ representations that

they owned the Danish Securities were true or false.




1.   The DIFC Court established procedures for a neutral third party to review the documents for privilege before
     they are turned over to SKAT.


                                                         6
         Case 1:18-cv-05053-LAK Document 239 Filed 10/12/20 Page 9 of 9




                                        CONCLUSION

               For the reasons set forth above, SKAT respectfully requests that the Court grant

its Motion for Issuance of a Request for International Judicial Assistance to Obtain Evidence.

Dated: New York, New York
       October 12, 2020
                                                 HUGHES HUBBARD & REED LLP

                                                 By:       /s/ Neil J. Oxford
                                                       William R. Maguire
                                                       Marc A. Weinstein
                                                       Neil J. Oxford
                                                       Dustin P. Smith
                                                    One Battery Park Plaza
                                                    New York, New York 10004-1482
                                                    Telephone: (212) 837-6000
                                                    Fax: (212) 422-4726
                                                    bill.maguire@hugheshubbard.com
                                                    marc.weinstein@hugheshubbard.com
                                                    neil.oxford@hugheshubbard.com
                                                    dustin.smith@hugheshubbard.com

                                                 Counsel for Plaintiff Skatteforvaltningen
                                                 (Customs and Tax Administration of the
                                                 Kingdom of Denmark)




                                                7
